Exhibit 99.2 LIVEREEL MEDIA CORPORATION MANAGEMENT’SDISCUSSIONAND ANALYSIS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2010 Prepared as at November 15, 2010 Index Overview 3 Summary of Results 3 Number of common shares and warrants 4 Business environment 5 Risk factors 5 Forward looking statements 5 Business plan 6 Results of operations 6 Liquidity and Capital Resources 8 Working capital 8 Key contractual obligations 9 Off balance sheet arrangements 9 Transactions with related parties 9 Financial and derivative instruments 9 Critical accounting estimates 10 Evaluation of disclosure controls and procedures 10 Outlook 10 Current outlook 10 Public securities filing 10 - 2 - Management Discussion and Analysis The following discussion and analysis by management of the financial results and condition of LiveReel Media Corporation for the three months ended September 30, 2010 should be read in conjunction with the unaudited consolidated financial statements for the three months ended September 30, 2010 and the audited Consolidated Financial Statements and Management Discussion and Analysis for the year ended June 30, 2010. The financial statements and the financial information herein have been prepared in accordance with generally accepted accounting principles in Canada. Reference is made to Financial Statement Notes for a discussion of the material differences between Canadian GAAP and U.S. GAAP, and their effect on the Company's financial statements. This management discussion and analysis is prepared by management as at November 15, 2010. The Company’s auditors have not reviewed it. In this report, the words “us”, “we” “our”, “the Company” and “LiveReel” have the same meaning unless otherwise stated and refer to LiveReel Media Corporation and its subsidiaries. Overview Summary of Results During fiscal 2007 and 2008, LiveReel entered into various agreements to finance films in exchange for certain distribution rights.However, these arrangements were concluded in the quarter ended September 30, 2008 when the last payment relating to the distribution of King of Sorrow for $20,179 was received. The Company announced in November 2008 it had received board authorization to invest some of its excess cash on hand in exchange traded securities.It pursued this strategy in the last six months of fiscal 2009, but due to market conditions, no such activities occurred in the fiscal 2010.The Company continues to review different investment opportunities both inside and outside of the film industry. Subsequent to the end of the quarter ended March 31, 2010, a new majority shareholder took over control of the company.The four former directors resigned effective April 5, 2010 and a new Chief Executive Officer was appointed.It is the new board of directors and management team’s intention to continue to review investment opportunities both inside and outside of the film industry. On July 15th, 2010, the Company granted an option to a third party with whom it negotiated at arm’s length to purchase either its wholly owned subsidiary, LRPC, or to sell LRPC’s assets and assume its liabilities for $1.00.The third party has the right to exercise the option until July 15th, 2012.The Company also has an option in which it can force the third party to buy the subsidiary or its assets and assume its liabilities for a similar 24 month period. - 3 - On October 4, 2010, 100,000 options issued to the Chief Financial Officer were cancelled. The following table summarizes financial information for the 1stquarter of fiscal 2010 and the preceding seven quarters: Quarters ended Sept. 30, 2010 June 30, 2010 March 31, 2010 Dec. 31, 2009 Sept. 30, 2009 June 30, 2009 March 31, 2009 Dec. 31, 2008 Total Revenue - ) Earnings (Loss) from continuing operations ) Net loss per share - basic and diluted ) During the quarter ended September 30, 2010, losses were decreased from the quarter ended June 30, 2010 as the Company reduced expenses by approximately $13,000.These were comprised of the following key reductions.First, accounting fees were reduced by approximately $15,000 as the audit for 2010 was completed.Second, consulting fees were reduced by $7,500 on a quarter over quarter basis as the fees of the Chief Financial Officer were reduced.Third, insurance costs were reduced by approximately $5,000 on a quarter over quarter basis as the new directors’ and officers’ policy was significantly less expensive than the previous policy.These reductions were offset by a change in the foreign exchange loss during the period.The Company had a foreign exchange loss of approximately $4,000 compared to a gain of $10,000 in the quarter end June 30, 2010 due to changes in the Canadian/US dollar exchange rate. Number of Common Shares and Warrants The number of common shares and warrants as of September 30, 2010 and November 15, 2010, the date of this report, are as follows: # Exercise price (in US$)
